 

Exhibit 10.22

 

Loton, Corp.

269 South Beverly Drive

Beverly Hills, CA 90212

 

As of October 6, 2015

 

PERSONAL & CONFIDENTIAL

 

Blake Indursky (“Employee” or “You”)

11911 Mayfield Avenue

Los Angeles, CA 90049

 

Dear Blake:

 

Loton, Corp (“Company”) is pleased to confirm our offer of employment to you,
the terms of which are as follows:

 

1.Term.

 

a.The term of your employment hereunder shall commence on October 6, 2015
(“Effective Date”), and shall continue until the first anniversary of the
Effective Date (the “Expiration Date”). The period of time from the Effective
Date through the termination or expiration of this Agreement and your employment
hereunder pursuant to its terms is herein referred to as the “Term.”

 

b.The parties agree and acknowledge that the Term of the agreement shall extend
for an additional year unless written notice is provided by Company forty-five
(45) days prior to the Expiration Date under the same terms and conditions with
the same services and duties as previously performed.

 

2.Title. Executive Vice-Chairman as such title may change during the Term upon a
mutual consent of the parties. The Employee shall perform such job duties as are
usual and customary for this position and will perform such additional services
and duties as the Company may from time to time designate and which are
consistent with this position. Employee shall report to the Company’s Chairman
or his designee.

 

3.Principal Location. During the Term, the Employee shall perform the services
required by this Agreement at the Company’s office located in Los Angeles, CA,
or such other location as may be reasonably agreed upon between the Employee and
the Company in writing, except for travel to other locations as may be necessary
to fulfill the Employee’s duties and responsibilities hereunder.

 

4.Base Salary. During the Term, your base salary will be at a rate of $120,000
(“Base Salary”) per year, payable in accordance with Company’s customary payroll
practices and subject to all applicable federal, state and local taxes and any
other statutory deductions. The Base Salary is subject to periodic merit
reviews, while you remain actively employed, and may, at that time, be increased
but not decreased in the Company’s sole discretion. A merit review may include a
bonus in the form of stock or cash compensation, at Company’s discretion.

 

5.Stock. You will receive 250,000 shares of stock in the company. 100,000 shares
of the Company’s restricted common stock which has been provided per the
Advisory Board Consulting Agreement dated August 1st, 2015 and 150,000 shares of
the Company’s restricted common stock which shall vest equally on a monthly
basis, subject to a lock up of one year from the date of vesting.

 

6.Employee Benefits. You will be eligible to participate in all health insurance
(if any) and D&O insurance and you shall also be eligible to participate in all
other non-financial benefits (e.g. vacation) afforded to all other similarly
situated executives of Company.

 

7.Business Expenses. Company shall reimburse you for reasonable and necessary
expenses incurred in the ordinary course of conducting Company business and in
accordance with policies established by Company. Reimbursable expenses require
the submission of expense reports accompanied by receipts or other appropriate
substantiation for all items of business expenses for which reimbursement is
sought.

 

 

 



 

8.Termination.

 

a.Company may terminate your employment for Cause, in writing, at any time,
unless the breach underlying such termination for Cause is curable, in which
case, you shall have ten (10) business days after your receipt of notice of such
breach to cure the same. “Cause” shall be defined as your conduct constituting a
crime, embezzlement, fraud, breach of fiduciary duty, gross negligence, willful
misconduct in the performance of, your duties hereunder, or material breach of
your obligations hereunder. Company shall only be obligated to pay you the
pro-rated amount of Base Salary and Stock through the date of termination,
unless cured. If Company terminates other than for Cause, death, or disability
or you resign for Good Reason, Company to pay all stock and cash compensation
due on date of Termination.

 

b.Employee may resign solely for Good Reason. “Good Reason” means the
termination of employment at his initiative after either a reduction in the Base
Salary, any material diminution in the duties, authority, and responsibilities,
or a material breach of this Agreement by the Company (Company shall have ten
(10) business days after receipt of such notice to cure).

 

c.In the event of your death, this agreement shall terminate and Company shall
only be obligated to pay your estate the specified salary and reimbursements and
benefits accrued under benefit plans accruing to you through the date of your
death.

 

d.Disability. If you should become disabled so as to be unable to perform the
essential functions of your then existing services under this Agreement with
reasonable accommodation, the Board of Directors may terminate this Agreement
upon written notice to you. The term “Disabled” or “Disability” shall mean a
written determination that you, as certified by at least two (2) duly licensed
and qualified physicians, one (1) approved by the Board of Directors of the
Company and one (1) physician approved by you, or, in the event of your total
physical or mental disability, your legal representative, that you suffer from a
physical or mental impairment that renders you unable to perform your services
under this Agreement and that such impairment can reasonably be expected to
continue for a period of six (6) consecutive months or for shorter periods
aggregating one hundred and eighty (180) days in any twelve (12) month period.

  

9.Exclusive Property. You hereby acknowledge and agree that Company shall own
all rights of every kind and character in perpetuity in and to any material
and/or ideas written or in any way created by you hereunder and all other
results and proceeds of your services hereunder, unless material and/or ideas
were prior to employment. You agree to execute and deliver to Company (at
Company’s sole expense) such reasonable assignments or other reasonable
instruments as Company may require from time to time in order to evidence
Company’s exclusive ownership of the Materials and, if for any reason any
Materials are deemed not to be a “work made for hire” under the Act, then you
hereby irrevocably grant and assign exclusively to Company, all the rights
throughout the world in perpetuity in any and all media, now or later known or
devised in such Materials. You further confirm that all Confidential Information
(as defined below) is and shall remain the exclusive property of Company. You
warrant that all work created by you will be your wholly original work and that
Company’s use and exploitation of such work will not violate or infringe upon
law, agreement or the rights of any party. All business records, papers and
documents kept or made by you relating to the business of Company shall be and
remain the property of Company, and shall be returned by you to Company upon any
termination of employment. The covenants of this Paragraph 9 shall survive any
termination of your employment or resignation by you of your employment
hereunder.

  

10.Exclusive Duties. During your employment, you agree to perform the duties
which are appropriate to your position, devoting your efforts skills and
abilities exclusively to further the business and affairs of Company. While
employed by Company, you will be subject to all of its policies and procedures,
which are provided to you in writing, as they may be amended from time to time.
During your employment, you will not become affiliated with, or perform any
services for or on behalf of, any person or entity other than Company.
Notwithstanding the foregoing or anything else contained in this Agreement, you
are permitted to engage in the following activities: (i) personal and passive
financial investments, (ii) such other activities provided, that none of the
foregoing activities unreasonably interfere with your performance of your
services hereunder and (iii) as a Board Member of a company that does not
interfere with any of your duties.

 

 

 

  

11.Confidentiality. The protection of confidential business information and
trade secrets regarding Company and its clients is vital to the interests and
success of the related enterprises. In this regard, other than in good faith in
connection with and furtherance of your duties hereunder or as when required do
so by a court of law or government or regulatory agency, you shall not disclose
or use for the benefit of others any information relative to the activities of
Company or its affiliates which is of a secret or confidential nature, including
without limitation, financial information, contracts, contract negotiations,
customers and suppliers, administrative procedures and dealings with any
contractual person or party (“Confidential Information”). For purposes of this
Agreement, “Confidential Information” will not include publicly available
information or information which can be shown to have been known to you prior to
your involvement with the Company.

 

12.Representations and Warranties; Indemnity.

 

(a)You hereby represent and warrant that you have the right to enter into this
Agreement and, as of the Effective Date: (a) to grant to Company any and all
services and rights herein set forth; (b) you are not subject to any obligation
or disability which will or might prevent or materially interfere with the
performance and observance by you of all of the covenants, conditions and
agreements to be performed and observed by you hereunder; (c) you have not made
nor will you make any contractual or other commitments which would hinder the
full performance of this agreement; (d) this agreement is not subject to any
claim against Company for fees or commissions by any of your agents or personal
representatives or any other person, firm or corporation; and (e) excluding
material furnished by Company or any third party, to the best of your knowledge
(and the exercise of reasonable prudence), your contributions to any project
produced by Company shall not infringe upon or violate the rights of any third
party.

 

(b)Each party (each an “Indemnitor”) agrees to indemnify, defend and hold
harmless the other party and its members, managers, officers, directors,
shareholders, agents, employees and their respective successors and assigns
(collectively, the “Indemnitee”) from and against all liabilities, actions,
losses or damages (including but not limited to reasonable attorneys’ fees),
(collectively, “Claims”) arising out of or relating to any third party claim
alleging: (i) any breach of any terms, conditions, representations or warranties
made by, or obligation of, the Indemnitor in this Agreement, or (ii) property
damage or personal injury caused by the negligence or willful act or omissions
of the Indemnitor, or its employees, agents, officers, or directors or (iii)
unauthorized or illegal acts or omissions by the Indemnitor, or its employees,
agents, officers or directors. This paragraph is intended to survive the
expiration or earlier termination of this Agreement.

 

13.Eligibility. This offer is contingent on meeting the employment eligibility
requirements of the Federal Immigration Reform and Control Act of 1986. Under
this law, all employers are required to verify the employment eligibility of
employees hired since the effective date of the Act. Employee asserts that he is
a U.S. citizen able to work within the United States.

 

14.Taxes; 409A. All payments required to be paid by Company to you under this
Agreement will be subject to withholding taxes, social security and other
payroll deductions as required by law. For purposes of this Agreement, all
rights to payments and benefits hereunder shall be treated as rights to receive
a series of separate payments and benefits to the fullest extent allowed by
Section 409A of the Internal Revenue Code, as amended (the “Code”). You
acknowledge that in no event whatsoever shall Company or any of its affiliates
be liable for any additional tax, interest, or penalties that may be imposed on
you by Section 409A of the Code, or any damages for failing to comply with
Section 409A of the Code, other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code.

 

 

 

  

15.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand , or if mailed,
three days after mailing (one business day in the case of express mail or
overnight courier service) to the parties at the following addresses or
facsimiles (or at such other address for a party as shall be specified by like
notice):

 

  If to the Company: Loton, Corp.     269 South Beverly Drive     Los Angeles,
CA 90212     Attention: Robert Ellin or Tenia Muhammad         With a copy to:
None         If to Employee: Blake Indursky     11911 Mayfield Avenue     Los
Angeles, CA 90049         With a copy to: None

 

16.No Violation. You represent and warrant that your execution of this Agreement
and employment with Company does not, and will not, violate the terms of any
other agreement (including, without limitation, an employment agreement and/or
non-compete agreement) to which you are (or were) a party, or your legal
obligations to any other entity. You further represent and warrant that, while
employed by Company, you will not violate the terms of any other agreement to
which you are (or were) a party or your legal obligations to any other entity.

  

17.Governing Law; Assignment. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
regard to conflicts of laws. However, the parties agree that they will refer to
Section 18 for any alternative dispute resolution. This Agreement is a personal
services contract and, as such, you may not assign any of your duties or
obligations hereunder.

  

18.Arbitration.

 

(a)       Any dispute or controversy arising out of or relating to any
interpretation, construction, performance, termination or breach of this
Agreement or arising out of your employment with or termination from the
Company, will be settled by final and binding arbitration by a single arbitrator
to be held in Los Angeles, California, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(AAA Rules) then in effect. The arbitrator selected shall have the authority to
grant you or the Company or both all remedies otherwise available by law,
including temporary, preliminary and permanent injunctive relief and specific
performance upon due notice but without having to post a bond.

 

(b)        Notwithstanding anything to the contrary in the AAA Rules, the
arbitration shall provide (i) for written discovery and depositions adequate to
give the parties access to documents and witnesses that are essential to the
dispute and (ii) for a written decision by the arbitrator that includes the
essential findings and conclusions upon which the decision is based. Consistent
with applicable law, you and the Company shall each bear your or its own costs
and attorneys’ fees incurred in conducting the arbitration and, except in such
disputes where you assert a claim otherwise under a state or federal statute
prohibiting discrimination in employment (“a Statutory Discrimination Claim”),
shall split equally the fees and administrative costs charged by the arbitrator
and AAA. In disputes where you assert a Statutory Discrimination Claim against
the Company, you shall be required to pay only the AAA filing fee to the extent
such filing fee does not exceed the fee to file a complaint in state or federal
court. The Company shall pay the balance of the arbitrator’s fees and
administrative costs.

 

(c)        The decision of the arbitrators will be final, conclusive and binding
on the parties to the arbitration. To the maximum extent allowed by law, the
prevailing party in the arbitration, as determined by the arbitrator, shall be
entitled to recover his or its reasonable attorneys’ fees and costs, including
the costs or fees charged by the arbitrator and AAA. In disputes where you
assert a Statutory Discrimination Claim, reasonable attorneys’ fees shall be
awarded by the arbitrator based on the same standard as such fees would be
awarded if the Statutory Discrimination Claim had been asserted in state or
federal court. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction.

 

 

 

  

19.Complete Understanding; Amendment. This Agreement constitutes the complete
understanding between you and Company with respect to your employment by Company
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof, and no
statement, representation, warranty or covenant has been made by either party
with respect thereto except as expressly set forth herein. This Agreement shall
not be altered, modified or amended except by a written instrument signed by
each of the parties hereto.

 

By signing below, you are confirming that no breach or other violation of any
past, current or contemplated contractual arrangement to which you are a party
(including, but not limited to, any non-compete or non-solicitation agreement
with any former employer) has or will occur by virtue of your acceptance of this
offer of employment or your performing services for Company. In addition, your
signature confirms that no one has made any representations regarding the terms
of your employment other than those contained herein and that you are not
relying on any such representations in accepting this offer of employment.

 

  Sincerely,       Loton, Corp         By:   /s/ Robert Ellin   Name: Robert
Ellin   Title:    Chairman

 

ACKNOWLEDGED AND AGREED:

 



I have read the foregoing, agree with its contents, and confirm my acceptance of
Loton, Corp.’s employment offer and the full execution of this document by the
respective parties hereto shall be a binding agreement as to the terms and
conditions contained therein.

 



  /s/ Blake Indursky   Blake Indursky  

  

 

 

 

 